Citation Nr: 1450752	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of overpayment of compensation benefits in the amount of $183,894.38, to include the threshold question of the propriety of the finding that the Veteran was a fugitive felon resulting in the termination of compensation benefits for the period from December 27, 2001 to August 20, 2007 and the creation of the overpayment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1965 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's request for waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $183,894.38.  The appeal of the threshold matter of the validity of the creation of that overpayment arises from a November 2007 determination by the RO, finding that the Veteran was a 'fugitive felon' not entitled to VA compensation benefits from December 27, 2001 to August 20, 2007, creating the overpayment in controversy; the Veteran filed a notice of disagreement (NOD) with this determination but no statement of the case (SOC) has yet been issued addressing the matter (as discussed below).

In September 2014, a Board Videoconference hearing was held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the overpayment, it must be determined whether or not the determination of the existence of the overpayment was legally valid.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (where the United States Court of Appeals for Veterans Claims (Court) held that it is improper ("arbitrary and capricious and an abuse of discretion") to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).  In Schaper, the Court essentially held that appellate review of a waiver application cannot properly proceed before initial adjudication has addressed any challenge to the legal validity of the creation of the debt.  In this case, the Board finds that the Veteran has expressly challenged the legal validity of the creation of the debt in controversy, but that there has been no AOJ adjudication of this issue; the Board thus may not properly proceed at this time with appellate review of the application for waiver of that same debt.

In March 2007, the RO notified the Veteran that it had been advised by law enforcement authorities that the Veteran was identified as a fugitive felon because he was the subject of an outstanding warrant open since June 1998.  The RO notified the Veteran that if this information were not shown to have been in error, the Veteran's compensation payments would be stopped effective from December 27, 2001 (the effective date of the pertinent fugitive felon provisions of law) until the date that the warrant is cleared.  After further exchange of correspondence, the RO determined that the referenced warrant was confirmed to have existed and that it was closed on August 20, 2007.

In November 2007, the RO notified the Veteran that it had processed the previously proposed action to discontinue his benefit payments from December 27, 2001 to August 20, 2007 due to his being found to have been a fugitive felon throughout that period.  The letter also notified the Veteran that this action would result in an overpayment of benefits that have been paid.  In December 2007, the VA Debt Management Center notified the Veteran that the action resulted in the creation of a debt to VA of $183,894.38.

In correspondence received by VA in December 2007, the Veteran reasonably appears to express disagreement with the creation of the debt in addition to expressing an inability to afford repaying it.  The Veteran states that "I never received notice of any warrant nor was there any follow up on the warrant in person or by mail," and argues: "Now to hold me accountable from December 27, 2001 when a new law was started until now and only after receiving notification from your office of the warrant in February 2007 is wrong."  The Veteran argues that the duration of the outstanding warrant was due to "an administrative error in the Virginia Beach court system for failure to properly notify me or the local authorities of the warrant."  The Veteran expresses his intention to "bring forth additional information and proof through my attorney ... that I never received any notification ... of this warrant until notified by your office and to [] hold me accountable would be wrong."  The Veteran expresses an intent to "prepare a[n] honest defense .... until this matter is resolved a[t] the hearing."

In January 2008, the Veteran requested a waiver of the debt in a written statement that also included expressions of his desire to dispute the validity of the creation and the amount of the debt itself.  The Veteran argued: "I had no knowledge of this mess, you the 'VA' only had knowledge of this matter [in] February 2007, that would be the effective date of the overpayment ... yet I am being charged retroactively to 2001 to date, HOW CAN THAT BE?" (emphasis in original).  The Veteran also asserted that "there is a reasonable doubt on the creation of this debt" and urged that "that doubt [be] resolved in favor of a veteran...."

In August 2008, the Veteran submitted a copy of a 2005 police report concerning his involvement in an unrelated matter.  In September 2008, he submitted a 2006 police report that appears to indicate that no warrants were found to be open against the Veteran at that time.  The Veteran has argued (including in a handwritten note on a copy of the 2005 police report, in September 2008 written correspondence, and also in his September 2014 Board hearing presentation) that the fact that no outstanding warrant was noted at the time of these police reports raises questions as to whether a valid warrant actually existed at that time.

In additional correspondence, including correspondence received by VA in October 2008, the Veteran asks VA to "question the Validity of that debt" citing that he had multiple encounters with local and federal law enforcement on various matters between 2001 and 2007 and that he believes searches for outstanding warrants against him were completed multiple times with no warrants being found.  The Veteran suggests that this raises doubt concerning the validity of the determination that an outstanding warrant against him existed during the period for which VA has determined he was a fugitive felon.  In various other correspondence, the Veteran has argued that the creation of the debt was the result of error on the part of VA.

The Board finds that the Veteran has not only requested waiver of the debt at issue, but also effectively expressed disagreement and a desire to appeal challenging the validity of the formal creation of the overpayment (including the determined amount of the overpayment).  The Board has given consideration to whether the Veteran's disagreement with the determination on his fugitive status and creation of overpayment debt may be most appropriately understood as a request for reconsideration on that matter or as an NOD initiating an appeal on the matter.  In either event, it appears that some AOJ acknowledgment and readjudication of the matter in light of his contentions would be necessary prior to proceeding with appellate review of the waiver application.  In context, the Board finds that it is most reasonable to understand the Veteran's contentions concerning the validity of the debt and waiver of the debt as sharing his clear desire for appellate review of the entire matter.  Thus, the Board finds that the Veteran's correspondence within a year of the November 2007 decision to terminate his compensation benefits based upon a finding of fugitive felon status (for the specified period) included a timely NOD with that determination (first in a December 2007 written statement from the Veteran).  The question of the validity/amount of the debt has not been revisited by the AOJ in any decision or statement of the case following the November 2007 decision.

The Board observes that the Veteran's testimony during his September 2014 Board hearing included contentions challenging the validity of the overpayment debt beyond a mere petition that the debt be waived; discussion during the hearing included acknowledgment that the Veteran's contentions appeared to include disputing the validity of the debt, and it appears that the Veteran believed and desired that the validity and waiver questions would both be part of his appeal.

The filing of an NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, the AOJ issued the Veteran an SOC in April 2009, but it addressed only the issue of the denial of waiver of the overpayment.  In the SOC, the AOJ noted that the decisional document being appealed was the August 2010 letter in which the Committee on Waivers notified the Veteran of the denial of his request for waiver of the overpayment in his account (the Veteran then appealed the denial of waiver with a February 2011 NOD). Notably, the SOC failed to reference the Veteran's disagreement with the underlying validity of the overpayment determination itself, nor did the SOC cite to the laws and regulations or provide reasons and bases in relation to the determination of the overpayment itself (it cited laws and regulations and provided reasons and bases relating to waivers of recovery of an overpayment).  Corrective action is necessary.

The Board may not proceed with appellate review of the Veteran's request for waiver of the overpayment when an appeal of the validity of the same overpayment remains pending and must be remanded to the AOJ.  The Court has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c)(2013), VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).  The Court has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing the issue of whether the $183,894.38 overpayment of disability compensation benefits was properly created (based upon a finding that the Veteran was a fugitive felon when receiving VA benefits during a specified period).  To perfect an appeal of this claim (which is separate and distinct from the claim seeking waiver of the same overpayment, for which the Veteran has filed a timely substantive appeal) to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

2.  Following completion of the above and any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim seeking waiver of recovery of the overpayment.  If any element of the claim remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative (if any) opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

